Exhibit 10.80

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made as of July 31, 2018 (the
“Effective Date”), by and between Rockwell Medical, Inc., a Michigan corporation
(the “Company”), and Stuart Paul (“Executive”), subject to the terms and
conditions defined in this Agreement.

 

WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s Chief Executive Officer (“CEO”), subject to the
terms and conditions set forth in this Agreement.  Executive’s employment shall
also be subject to such policies and procedures as the Company may from time to
time implement;

 

NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:

 

1.                                      Certain Definitions.  Certain
definitions used herein shall have the meanings set forth on Exhibit A attached
hereto.

 

2.                                      At-Will Employment; Resignation from
Board.  The Executive shall serve as an at-will employee, such that the Company
or the Executive may terminate the employment relationship at any time, with or
without Cause or Good Reason.  On the date of termination of employment for any
reason, Executive acknowledges that he shall immediately be deemed to have
resigned all employment and related job duties and responsibilities with the
Company, including, without limitation any and all positions on the Board of
Directors (the “Board”), as well as any Board committees or Boards of any
subsidiary or other affiliated company. The execution and delivery of this
Agreement shall constitute delivery of Executive’s conditional resignation from
such positions, subject only to the termination of his employment.
Notwithstanding the foregoing, no such resignation pursuant to the preceding
sentence shall be deemed to be a resignation without Good Reason or cause for
Executive’s termination for Cause.  Executive agrees to sign all reasonable
documentation evidencing the foregoing as may be presented to Executive for
signature by the Company.

 

3.                                      Executive’s Duties and Obligations.

 

(a)                                 Duties.  Executive shall serve as the
Company’s CEO, commencing on August 20, 2018, or such other date as mutually
agreed by the Company and Executive (the “Commencement Date”).  Executive shall
report to the Board and have duties, responsibilities and authorities as are
customarily associated with the position of CEO of a publicly-traded company of
the size and nature of the Company, and such additional duties and
responsibilities consistent with this position as may, from time to time, be
assigned by the Board.  As of the Commencement Date, Executive shall be
appointed to the Board and shall stand for reelection at the 2019 Annual Meeting
of Stockholders (and at each applicable Annual Meeting of Stockholders
thereafter so long as Executive continues to be employed by the Company), at
which time Executive will either stand for re-election as a Class I director
(with a three-year term) or, if the Company has declassified the Board of
Directors, then for successive one-year terms.

 

--------------------------------------------------------------------------------


 

(b)                                 Confidential Information and Inventions
Matters.  In consideration of the covenants contained herein, Executive has
executed and agrees to be bound by the Company’s form of Employee
Confidentiality, Assignment of Inventions, Non-Interference and Non-Competition
Agreement (the “Confidentiality Agreement”), a form of which is attached to this
Agreement as Exhibit B.  Executive shall comply at all times with the terms and
conditions of the Confidentiality Agreement and all other reasonable policies of
the Company governing its confidential and proprietary information.

 

4.                                      Devotion of Time to Company’s Business.

 

(a)                                 Full-Time Efforts.  During Executive’s
employment with the Company, Executive shall devote substantially all of
Executive’s business time, attention and efforts to the proper performance of
Executive’s implicit and explicit duties and obligations hereunder.

 

(b)                                 No Other Employment.  During Executive’s
employment with the Company, Executive shall not, except as otherwise provided
herein, directly or indirectly, render any services of a commercial or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board;
provided, however, that it shall not be a violation or breach of this Agreement
for Executive to (i) accept speaking or presentation engagements in exchange for
honoraria; (ii) serve on boards of charitable organizations or participate in
charitable, educational, religious or civic activities; (iii) attend to his and
his family’s personal affairs; or (iv) own no more than one percent (1%) of the
outstanding equity securities of a corporation whose stock is listed on a
national stock exchange, so long as such activities are not adverse to the
Company’s interests and do not materially interfere with the performance of
Executive’s duties hereunder.

 

(c)                                  Non-Competition During and After
Employment.  During the term of Executive’s employment with the Company (the
“Term”) and for 12 months from the Date of Termination, Executive shall not,
directly or indirectly, without the prior written consent of the Company, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, compete with the Company in the business of developing or
commercializing (i) drug products, drug therapies and concentrates/dialysates
that target end-stage renal disease and chronic kidney disease resulting in the
treatment of iron deficiency, secondary hyperparathyroidism and hemodialysis or
(ii) any product or process developed and commercialized, or under development,
in whole or in part, by the Company during Executive’s employment (collectively,
the “Business”); provided, however, and for the avoidance of doubt, Executive
may, as an employee, employer, consultant, agent, principal, partner,
stockholder, corporate officer, director, or in any other individual or
representative capacity, be engaged with an entity in which a division of such
entity is engaged in the Business so long as Executive performs no services for
such division.  During the Term and for 12 months from the Date of Termination,
Executive shall not solicit, encourage, induce or endeavor to entice away from
the Company, or otherwise interfere with the relationship of the Company with,
any person who is employed or engaged by the Company as an employee, consultant
or independent contractor or who was so employed or engaged at any time during
the six (6) months preceding the Date of Termination; provided, that nothing
herein shall prevent Executive from engaging in discussions regarding
employment, or employing, any such employee, consultant or independent
contractor (i) if such person shall voluntarily initiate such

 

2

--------------------------------------------------------------------------------


 

discussions without any such solicitation, encouragement, enticement or
inducement prior thereto on the part of Executive or (ii) if such discussions
shall be held as a result of, or any employment shall be the result of, the
response by any such person to a written employment advertisement placed in a
publication of general circulation, general solicitation conducted by executive
search firms, employment agencies or other general employment services, not
directed specifically at any such employee, consultant or independent
contractor.

 

(d)                                 Injunctive Relief.  In the event that
Executive breaches any provisions of Section 4(c) or of the Confidentiality
Agreement or there is a threatened breach thereof, then, in addition to any
other rights which the Company may have, the Company shall be entitled, without
the posting of a bond or other security, to seek injunctive relief to enforce
the restrictions contained therein.  In the event that an actual proceeding is
brought in equity to enforce the provisions of Section 4(c) or the
Confidentiality Agreement, Executive shall not assert as a defense that there is
an adequate remedy at law nor shall the Company be prevented from seeking any
other remedies which may be available.

 

(e)                                  Reformation.  To the extent that the
restrictions imposed by Section 4(c) are interpreted by any court to be
unreasonable in geographic and/or temporal scope, such restrictions shall be
deemed automatically reduced to the extent necessary to coincide with the
maximum geographic and/or temporal restrictions deemed by such court not to be
unreasonable.

 

5.                                      Compensation and Benefits.

 

(a)                                 Base Compensation.  During the Term, the
Company shall pay to Executive base annual compensation (“Base Salary”) of
$600,000 ($50,000 monthly), payable in accordance with the Company’s regular
payroll practices and less all required withholdings benefits as hereinafter set
forth in this Section 5.  Executive’s Base Salary shall be reviewed annually and
may be increased based on an assessment of Executive’s performance, the
performance of the Company, inflation, the then prevailing salary scales for
comparable positions and other relevant factors; provided, however, that any
increase in Base Salary shall be solely within the discretion of the Board. 
Executive’s Base Salary shall not be subject to reduction from the level in
effect hereunder from time to time, other than pursuant to a salary reduction
program of general application to executives of the Company.

 

(b)                                 Bonuses.

 

(i)                                     Sign-on Bonus.  As of the first regular
payroll date following the Commencement Date, the Company will pay Executive a
sign-on bonus in the amount of $100,000 (the “Sign-on Bonus”). In the event of a
termination of Executive’s employment within 12 months from the Commencement
Date either: (x) by the Company for Cause, or (y) by Executive without Good
Reason, then the Executive will repay a pro-rated portion of the Sign-on Bonus
within 30 days from his termination of employment.  The pro-rated portion of the
Sign-on Bonus to be repaid shall be equal to $100,000 multiplied by a fraction,
the numerator of which shall equal the number of days measured from the date
Executive’s employment terminates through the first anniversary of the
Commencement Date and the denominator of which shall equal 365.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  2018 Performance Bonus.  For 2018,
Executive shall be eligible to receive a performance bonus in a target amount of
$200,000, with the payment of such bonus being subject to the achievement of
2018 performance goals established by the Compensation Committee and mutually
agreed upon with Executive provided, however, that in no event will such 2018
performance bonus be less than $100,000.  One-half of the target amount of the
2018 performance bonus shall be paid to Executive no later than January 15,
2019, with the remainder to be paid at the same time that annual bonuses are
otherwise generally paid to the Company’s other senior executives.

 

(iii)                               Annual Performance Bonuses.  During the Term
and commencing in 2019, Executive shall be eligible to earn year-end performance
bonuses, which may be paid in either cash or equity, or both (any such bonus an
“Annual Bonus”), with a target bonus of 60% of Base Salary (the “Target Bonus”),
as may be awarded pursuant to any annual executive bonus plan and related
corporate and/or individual goals approved solely at the discretion of the
Board.  Any such Annual Bonus shall contain such rights and features as are
typically afforded to other executives of the Company.

 

(c)                                  Long-Term Incentive Grants.  During the
Term, Executive shall be eligible for annual long-term incentive grants, which
may be paid in either cash or equity, or both (any such grant a “Long-Term
Incentive Grant”), as may be awarded solely at the discretion of the Board;
provided that the Board shall be under no obligation whatsoever to grant such
discretionary Long-Term Incentive Grants.  Any Long-Term Incentive Grants made
to Executive shall be governed by the Company’s then-applicable long-term
incentive plan and/or any long-term incentive grant agreement(s) by which they
are awarded.  As a material inducement to Executive accepting employment with
the Company, Executive will receive an initial equity grant in the Company upon
the Commencement Date representing the right to acquire a total of up to
2,070,000 shares of Company common stock (the “Inducement Awards”).

 

(i)                                     Time-Based Awards.  A portion of the
shares underlying the Inducement Awards will be issued pursuant to time-based
awards comprised of the following: (x) an option to purchase up to 388,125
shares of common stock (the “Time-based Options”); and (y) restricted stock
units representing the right to receive a total of up to 388,125 shares (the
“Time-based RSUs”). The Time-based Options shall vest in three equal
installments on the anniversary of the Commencement Date, subject to the
Executive’s continued employment with the Company through each applicable
vesting date. The Time-based RSUs shall vest with respect to 98,500 shares as of
December 31, 2018, with the remainder vesting in three equal installments on the
first, second and third anniversaries of the Commencement Date, subject to the
Executive’s continued employment with the Company through each applicable
vesting date.

 

(ii)                                  Performance-Based Awards. A portion of the
shares underlying the Inducement Award will be issued pursuant to
performance-based awards comprised of the following: (x) an option to purchase
up to 388,125 shares of common stock (the “Performance-based Option”); and
(y) restricted stock units representing the right to receive a total of up to
388,125 shares (“Performance-based RSU”). The Performance-based Option and the
Performance-based RSU shall vest jointly upon the achievement of performance
milestones mutually agreed upon by the Compensation Committee on the one hand
and the Executive, on

 

4

--------------------------------------------------------------------------------


 

the other hand, subject to the Executive’s continued service through the
applicable vesting milestone(s).

 

(iii)                               Performance-Based RSU. The remainder of the
Inducement Awards will be issued pursuant to a performance-based RSU
representing the right to receive up to 517,500 additional shares of common
stock, subject to the achievement of performance milestones mutually agreed upon
by the Compensation Committee on the one hand and the Executive, on the other
hand, subject to the Executive’s continued service through the applicable
vesting milestone(s).

 

(iv)                              The terms and conditions of the Inducement
Awards will be subject to the applicable award agreements and plans, provided
that the Inducement Awards shall be issued outside of the Company’s
shareholder-approved equity incentive plans, as permitted under applicable
Nasdaq rules.

 

(d)                                 Benefits.  During the Term, Executive shall
be entitled to participate in all employee benefit plans, programs and
arrangements maintained by the Company from time to time that are made available
generally to the Company’s similarly-situated senior executives on substantially
the same basis that such benefits are provided to such senior executives;
provided, however, that nothing in this Agreement shall be construed to require
the Company to establish or maintain any particular plans, programs or
arrangements.

 

(e)                                  Vacations.  During the Term, Executive
shall be entitled to 20 days paid vacation per year, to be earned ratably
throughout the year.  Vacation days may be carried from one year to the next in
accordance with the Company vacation policy, provided that the Executive shall
not be entitled to carry forward into the following year a balance of more than
10 vacation days.

 

(f)                                   Reimbursement of Business Expenses. 
Executive is authorized to incur reasonable expenses in carrying out Executive’s
duties and responsibilities under this Agreement and the Company shall reimburse
Executive for all such reasonable expenses, in accordance with and subject to
the applicable policies and procedures of the Company.  In addition, the Company
shall promptly reimburse the Executive for all reasonable legal fees incurred by
the Executive in connection with the review, negotiation, drafting and execution
of this Agreement, up to a cap of $20,000.

 

6.                                      Change of Control Benefits.

 

(a)                                 Bonus.  In the event of a Change of Control,
Executive shall be guaranteed a minimum Annual Bonus equivalent to that which he
received for the previous fiscal year (not to exceed the Target Bonus), so long
as Executive is employed on the last day of such fiscal year in the year of the
consummation of the Change of Control.

 

(b)                                 Long-Term Incentive Grants.  Notwithstanding
any provision to the contrary in any of the Company’s long-term incentive plans
or in any stock option or restricted stock or other equity award agreement
between the Company and Executive, in the event of a Change of Control, all
outstanding vested and unvested equity awards held by Executive shall

 

5

--------------------------------------------------------------------------------


 

either be assumed by the successor entity or parent or subsidiary of the
successor entity or accelerated in full (subject to the achievement of any
performance-based vesting criteria on or before such date) upon such Change of
Control; and further, if the Company is not the surviving entity, as Executive’s
awards are so assumed, Executive shall be entitled to receive in exchange for,
or in respect of, all shares underlying such equity awards, shares and, as
applicable, options to acquire shares of the successor entity or parent or
subsidiary of the successor entity, or other similar rights that are
substantially the economic equivalent of the Executive’s outstanding equity
awards immediately prior to the Change of Control.

 

7.                                      Termination of Employment.

 

(a)                                 Termination by the Company for Cause or
Termination by Executive without Good Reason, or due to Death or Disability.

 

(i)                                     In the event of a termination of
Executive’s employment: (A) by the Company for Cause, (B) by Executive without
Good Reason, or (C) by reason of the death or Disability of Executive, then in
each such case, Executive shall be entitled to any unpaid compensation accrued
through the last day of Executive’s employment, a lump sum payment in respect of
all accrued but unused vacation days at Executive’s Base Salary in effect on the
date such vacation was earned, and payment of any other amounts owing to
Executive but not yet paid (which shall include any bonus that has been earned,
but has not been paid as of the date of termination), less any amounts owed by
Executive to the Company.  Executive shall not be entitled to receive any other
compensation or benefits from the Company whatsoever (except as and to the
extent the continuation of certain benefits is required by law).

 

(ii)                                  In the case of a termination due to death
or Disability, notwithstanding any provision to the contrary in any stock
option, restricted stock or other equity award agreement between the Company and
Executive, all shares underlying Executive’s outstanding equity awards and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested upon the Date of Termination (and all options shall thereupon
become fully exercisable), and all stock options shall continue to be
exercisable for the remainder of their stated terms.

 

(b)                                 Termination by the Company without Cause or
by Executive for Good Reason.  If (x) Executive’s employment is terminated by
the Company other than for Cause, death or Disability (i.e., without Cause) or
(y) Executive terminates employment with Good Reason, then Executive will
receive the amounts set forth in Section 7(a)(i) and, on the condition that the
Executive signs a separation agreement containing a plenary release of claims in
substantially the form attached as Exhibit C hereto within 50 days after the
Date of Termination and such plenary release becomes final, binding and
irrevocable, the Executive shall also be entitled to receive the following from
the Company:

 

(i)                                     An amount equal to: (x) the sum of the
value of Executive’s annualized Base Salary then in effect (determined without
regard to any reduction in such Base Salary constituting Good Reason), plus an
amount equal to 100% of the Target Bonus payable for such one-year period,
payable in equal installments in accordance with the Company’s regular payroll
schedule, from the Date of Termination to the date that is 12 months after the

 

6

--------------------------------------------------------------------------------


 

Date of Termination (the “Severance Period”); provided, however, that each
installment payable before the plenary release becomes final, binding and
irrevocable shall not be paid to the Executive until such plenary release
becomes final, binding and irrevocable (at which time all such amounts that
would have been paid but for the delay described in this clause (i) shall be
paid, provided further, however, that if the time period for the release to be
executed and become irrevocable spans two calendar years, the installment
payments due once the plenary release becomes final, binding and irrevocable
shall be paid no earlier than January 1 of the later calendar year) and (y) a
pro-rated Annual Bonus for the year in which the Date of Termination occurs,
determined by multiplying the Annual Bonus, if any that would be paid based on
the achievement of performance goals for the year in which termination occurs,
which would otherwise have been earned for such year by the fraction obtained by
dividing the number of days Executive was employed during the calendar year in
which the Date of Termination occurs by 365.  Such pro-rated Annual Bonus shall
be paid in the calendar year following the year in which the Date of Termination
occurs, at the same time that annual bonuses are otherwise generally paid to the
Company’s other senior executives.

 

(ii)                                  During the Severance Period, if Executive
elects to continue Company medical benefits through the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall continue to pay
the Company’s costs of such benefits as Executive elects to continue under the
same plans and on the same terms and conditions as such benefits are provided to
active employees of the Company for up to 12 months.  If for any reason COBRA
coverage is unavailable at any time during the Severance Period, the Company
shall reimburse Executive no less frequently than quarterly in advance an amount
which, after taxes, is sufficient for Executive to purchase medical and dental
coverage for Executive and Executive’s dependents that is substantially
equivalent to the medical and dental coverage that Executive and Executive’s
dependents were receiving immediately prior to the Date of Termination and that
is available to comparable active employees, reduced by the amount that would be
paid by comparable active employees for such coverage under the Company’s
plans.  The Company’s obligation under this Section 7(b)(ii) shall terminate or
be reduced to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;

 

(iii)                               Subject to the plenary release becoming
final, binding and irrevocable, notwithstanding any provision to the contrary in
any stock option or restricted stock or other equity award agreement between the
Company and the Executive, the equity awards set forth in Section 5(c)(i) shall
continue to vest over the Severance Period and all vested stock options to
acquire Company stock and all other similar vested equity awards held by the
Executive as of the Date of Termination shall continue to be exercisable for a
period of one year from the Date of Termination, or, if earlier, until the
ultimate expiration date of such awards; and

 

(iv)                              Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or the
Executive’s Confidentiality Agreement during the Severance Period (or the period
applicable to such obligation, if shorter or longer), and such breach is not
cured in the reasonable determination of the Company within five business days
after receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(b) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments hereunder.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Termination in connection with a Change of
Control.  In the event of a Change of Control, if Executive’s employment is
terminated by the Company other than for Cause or by Executive for Good Reason
or upon death during the Effective Period, then Executive shall be entitled to
receive the following from the Company (without duplication with any amounts
payable under Section 7(b) above):

 

(i)                                     All amounts and benefits described in
Section 7(a)(i) above;

 

(ii)                                  Within 10 days after the Date of
Termination, a lump sum cash payment equal to the Target Bonus multiplied by the
fraction obtained by dividing the number of days Executive was employed during
the calendar year in which the Date of Termination occurs by 365;

 

(iii)                               An amount equal to one and one-half (1.5)
times the sum of (A) Executive’s Base Salary then in effect (determined without
regard to any reduction in such Base Salary constituting Good Reason) plus
(B) 100% of Executive’s Target Bonus, such amount to be paid in equal
installments in accordance with the Company’s regular payroll schedule over the
Severance Period described in Section 7(b)(ii);

 

(iv)                              If Executive elects to continue Company
medical benefits under COBRA, for a period of 12 months following the Date of
Termination (the “Benefit Period”), the Company shall continue to pay the
Company’s costs of such benefits as Executive elects to continue under the same
plans and on the same terms and conditions as such benefits are provided to
active employees of the Company.  If for any reason COBRA coverage is
unavailable at any time during the Benefit Period, the Company shall reimburse
Executive no less frequently than quarterly in advance an amount which, after
taxes, is sufficient for Executive to purchase medical and dental coverage for
Executive and Executive’s dependents that is substantially equivalent to the
medical and dental coverage that Executive and Executive’s dependents were
receiving immediately prior to the Date of Termination and that is available to
comparable active employees, reduced by the amount that would be paid by
comparable active employees for such coverage under the Company’s plans.  The
Company’s obligation under this Section 7(c)(iv) shall terminate or be reduced
to the extent that substantially similar coverage (determined on a
benefit-by-benefit basis) are provided by a subsequent employer;

 

(v)                                 Notwithstanding any provision to the
contrary in any stock option or restricted stock or other equity award agreement
between the Company and Executive, all outstanding equity awards to acquire
Company stock (or to acquire shares of a successor entity or parent or
subsidiary of the successor entity issued or substituted for equity awards to
acquire Company stock pursuant to Section 6(b) hereof) held by Executive shall
accelerate and become fully vested upon the Date of Termination and all
restrictions thereon shall be lifted, and all stock options shall continue to be
exercisable for the remainder of their stated terms; and

 

(vi)                              Notwithstanding the foregoing, if Executive
engages in a material breach of any provision of this Agreement or Executive’s
Confidentiality Agreement during the Benefit Period, and such breach is not
cured within five business days after receipt from the Company of notice
thereof, then the Company’s continuing obligations under this Section 7(c)

 

8

--------------------------------------------------------------------------------


 

shall cease as of the date of the breach and the Executive shall be entitled to
no further payments or benefits hereunder.

 

8.                                      Notice of Termination.

 

(a)                                 Any termination of Executive’s employment
hereunder shall be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 12.  In the case of Notice of
Termination given by Executive for Good Reason, such Notice of Termination shall
only be delivered following the notice and cure period set forth below in the
definition of Good Reason and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination.  If Executive
elects to terminate this Agreement without Good Reason, Executive must provide
advance written notice of at least 30 days and the Company, at its sole option,
may elect to terminate Executive’s employment and this Agreement at any point
during the 30-day notice period without any additional benefits due other than
as described in Section 7(a)(i).

 

(b)                                 A termination of employment of Executive
will not be deemed to be for Good Reason unless Executive gives the Notice of
Termination provided for herein within 30 days after Executive has actual
knowledge of the act or omission of the Company constituting such Good Reason
and Executive gives the Company a 30-day cure period to rectify or correct the
condition or event that constitutes Good Reason and Executive delivers final
Notice of Termination within 30 days of the date that Company’s failure to cure
deadline has expired, which final Notice must specify a Date of Termination of
no later than 30 days after the final Notice is provided.

 

9.                                      Mitigation of Damages.  Executive will
not be required to mitigate damages or the amount of any payment or benefit
provided for under this Agreement by seeking other employment or otherwise. 
Except as otherwise provided in Sections 7(b)(ii) and 7(c)(iv), the amount of
any payment or benefit provided for under this Agreement will not be reduced by
any compensation or benefits earned by Executive as the result of
self-employment or employment by another employer or otherwise.

 

10.                               Excess Parachute Excise Tax.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment, award,
benefit or distribution (including any acceleration) by the Company or any
entity which effectuates a transaction described in Section 280G(b)(2)(A)(i) of
the Code to or for the benefit of Executive (whether pursuant to the terms of
this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 10) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred with respect to such excise tax by Executive (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the “Excise Tax”), the Company will automatically reduce such Payments to the
extent, but only to the extent, necessary so that no portion of the remaining
Payments will be subject to the Excise Tax, unless the amount of such Payments
that the Executive would retain after payment of the Excise Tax and all
applicable Federal, state and local income taxes without such reduction would
exceed the amount of such Payments that the

 

9

--------------------------------------------------------------------------------


 

Executive would retain after payment of all applicable Federal, state and local
taxes after applying such reduction.  Unless otherwise elected by the Executive
to the extent permitted under Code Section 409A, the Company shall reduce or
eliminate the Payments by first reducing or eliminating any cash severance
benefits (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of stock options
or similar awards, then by reducing or eliminating any accelerated vesting of
restricted stock or similar awards, then by reducing or eliminating any other
remaining Payments; provided, that no such reduction or elimination shall apply
to any non-qualified deferred compensation amounts (within the meaning of
Section 409A of the Code) to the extent such reduction or elimination would
accelerate or defer the timing of such payment in manner that does not comply
with Section 409A of the Code.

 

(b)                                 All determinations required to be made under
this Section 10, including the assumptions to be utilized in arriving at such
determination, shall be made by the Company’s independent auditors or such other
certified public accounting firm of national standing reasonably acceptable to
Executive as may be designated by the Company (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company.  All fees
and expenses of the Accounting Firm shall be borne solely by the Company.  If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.

 

11.                               Legal Fees.  All reasonable legal fees and
related expenses (including costs of experts, evidence and counsel) paid or
incurred by Executive pursuant to any claim, dispute or question of
interpretation relating to this Agreement shall be paid or reimbursed by the
Company if Executive is successful on the merits pursuant to a legal judgment or
arbitration; if Executive is not successful, then the court or arbitrator shall
be entitled to award the Company its reasonable fees and expenses, including
attorneys’ fees.  Except as provided in this Section 11 or Section 5(f), each
party shall be responsible for its own legal fees and expenses in connection
with any claim or dispute relating to this Agreement.

 

12.                               Notices.  All notices, requests, demands and
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered by hand or mailed within the continental United
States by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

 

if to the Board or the Company:

 

Rockwell Medical, Inc.
30142 Wixom Road
Wixom, Michigan 48393
Attn:  General Counsel or Secretary

 

10

--------------------------------------------------------------------------------


 

if to Executive:

 

The address on file with the records of the Company

 

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

 

13.                               Withholding.  The Company shall be entitled to
withhold from payments due hereunder any required federal, state or local
withholding or other taxes.

 

14.                               Entire Agreement.  This Agreement, together
with Exhibits A and C and the Confidentiality Agreement, contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other prior agreements, written or oral, with respect thereto.

 

15.                               Arbitration.

 

(a)                                 If the parties are unable to resolve any
dispute or claim relating directly or indirectly to this Agreement or any
dispute or claim between Executive and the Company or its officers, directors,
agents, or employees (a “Dispute”), then either party may require the matter to
be settled by final and binding arbitration by sending written notice of such
election to the other party clearly marked “Arbitration Demand.”  Such Dispute
shall be arbitrated in accordance with the terms and conditions of this
Section 15.  Notwithstanding the foregoing, either party may apply to a court of
competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm.

 

(b)                                 The Dispute shall be resolved by a single
arbitrator in an arbitration administered by the American Arbitration
Association in accordance with its Employment Arbitration Rules and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  The decision of the arbitrator shall be final and binding
on the parties, and specific performance giving effect to the decision of the
arbitrator may be ordered by any court of competent jurisdiction.

 

(c)                                  Nothing contained herein shall operate to
prevent either party from asserting counterclaim(s) in any arbitration commenced
in accordance with this Agreement, and any such party need not comply with the
procedural provisions of this Section 15 in order to assert such
counterclaim(s).

 

(d)                                 The arbitration shall be filed with the
office of the American Arbitration Association (“AAA”) located in Wilmington,
Delaware or such other AAA office as the parties may agree upon (without any
obligation to so agree).  The arbitration shall be conducted pursuant to the
Employment Arbitration Rules of AAA as in effect at the time of the arbitration
hearing, such arbitration to be completed in a 60-day period.  In addition, the
following rules and procedures shall apply to the arbitration:

 

(i)                                     The arbitrator shall have the sole
authority to decide whether or not any Dispute between the parties is arbitrable
and whether the party presenting the issues to be

 

11

--------------------------------------------------------------------------------


 

arbitrated has satisfied the conditions precedent to such party’s right to
commence arbitration as required by this Section 15.

 

(ii)                                  The decision of the arbitrator, which
shall be in writing and state the findings, the facts and conclusions of law
upon which the decision is based, shall be final and binding upon the parties,
who shall forthwith comply after receipt thereof.  Judgment upon the award
rendered by the arbitrator may be entered by any competent court.  Each party
submits itself to the jurisdiction of any such court, but only for the entry and
enforcement to judgment with respect to the decision of the arbitrator
hereunder.

 

(iii)                               The arbitrator shall have the power to grant
all legal and equitable remedies (including, without limitation, specific
performance) and award compensatory and punitive damages if authorized by
applicable law.

 

(iv)                              Except as provided in Section 11, the parties
shall bear their own costs in preparing for and participating in the resolution
of any Dispute pursuant to this Section 15, and the costs of the
arbitrator(s) shall be equally divided between the parties.

 

(v)                                 Except as provided in the last sentence of
Section 15(a), the provisions of this Section 15 shall be a complete defense to
any suit, action or proceeding instituted in any federal, state or local court
or before any administrative tribunal with respect to any Dispute arising in
connection with this Agreement.  Any party commencing a lawsuit in violation of
this Section 15 shall pay the costs of the other party, including, without
limitation, reasonable attorney’s fees and defense costs.

 

16.                               Miscellaneous.

 

(a)                                 Governing Law.  This Agreement shall be
interpreted, construed, governed and enforced according to the laws of the State
of Delaware without regard to the application of choice of law rules.

 

(b)                                 Amendments.  No amendment or modification of
the terms or conditions of this Agreement shall be valid unless in writing and
signed by the parties hereto.

 

(c)                                  Severability.  If one or more provisions of
this Agreement are held to be invalid or unenforceable under applicable law,
such provisions shall be construed, if possible, so as to be enforceable under
applicable law, or such provisions shall be excluded from this Agreement and the
balance of the Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

 

(d)                                 Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the beneficiaries, heirs and
representatives of Executive (including the Beneficiary) and the successors and
assigns of the Company.  The Company shall require any successor (whether direct
or indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or substantially all of its
assets, by agreement in form and substance satisfactory to Executive, expressly
to assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place.  Regardless whether such

 

12

--------------------------------------------------------------------------------


 

agreement is executed, this Agreement shall be binding upon any successor of the
Company in accordance with the operation of law and such successor shall be
deemed the Company for purposes of this Agreement.

 

(e)                                  Successors and Assigns.  Except as provided
in Section 16(d) in the case of the Company, or to the Beneficiary in the case
of the death of Executive, this Agreement is not assignable by any party and no
payment to be made hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or other charge.

 

(f)                                   Remedies Cumulative; No Waiver.  No remedy
conferred upon either party by this Agreement is intended to be exclusive of any
other remedy, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law
or in equity.  No delay or omission by either party in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof, and any such right, remedy or power may be exercised by such
party from time to time and as often as may be deemed expedient or necessary by
such party in such party’s sole discretion.

 

(g)                                  Survivorship.  Notwithstanding anything in
this Agreement to the contrary, all terms and provisions of this Agreement that
by their nature extend beyond the termination of this Agreement shall survive
such termination.

 

(h)                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which, when taken together, shall constitute one document. 
Signatures to this Agreement may be delivered by any electronic means.

 

17.                               No Contract of Employment.  Nothing contained
in this Agreement will be construed as a right of Executive to be continued in
the employment of the Company, or as a limitation of the right of the Company to
discharge Executive with or without Cause, subject to the provisions hereof
governing severance payments and other rights of Executive following
termination.

 

18.                               Section 409A of the Code.  The intent of the
parties is that payments and benefits under this Agreement comply with, or be
exempt from, Section 409A of the Code and, accordingly, to the maximum extent
permitted, this Agreement shall be construed and interpreted in accordance with
such intent.  Executive’s termination of employment (or words to similar effect)
shall not be deemed to have occurred for purposes of this Agreement unless such
termination of employment constitutes a “separation from service” within the
meaning of Code Section 409A and the regulations and other guidance promulgated
thereunder.

 

(a)                                 Notwithstanding any provision to the
contrary in this Agreement, if Executive is deemed on the date of Executive’s
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B) and using the identification methodology selected by
the Company from time to time, or if none, the default methodology set forth in
Code Section 409A, then with regard to any payment or the providing of any
benefit that constitutes “non-qualified deferred compensation” pursuant to Code
Section 409A and the

 

13

--------------------------------------------------------------------------------


 

regulations issued thereunder that is payable due to Executive’s separation from
service, to the extent required to be delayed in compliance with Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided to
Executive prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of Executive’s separation from service, and (ii) the date
of Executive’s death.  On the first day of the seventh month following the date
of Executive’s separation from service or, if earlier, on the date of
Executive’s death, all payments delayed pursuant to this Section 18(a) shall be
paid or reimbursed to Executive in a lump sum plus interest credited from the
date of Executive’s separation from service to the date of payment at the
“applicable federal rate” provided for in Section 7872(f)(2)(A) of the Code in
effect as of the date of such separation from service, and any remaining
payments and benefits due to Executive under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

 

(b)                                 To the extent any reimbursement of costs and
expenses provided for under this Agreement constitutes taxable income to
Executive for Federal income tax purposes, such reimbursements shall be made no
later than December 31 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred.  With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year. 
Any tax gross-ups provided for under this Agreement shall in no event be paid to
Executive later than the December 31 of the calendar year following the calendar
year in which the taxes subject to gross-up are incurred or paid by Executive.

 

(c)                                  If any amount under this Agreement is to be
paid in two or more installments, for purposes of Code Section 409A each
installment shall be treated as a separate payment.

 

19.                               Indemnification.  During Executive’s
employment, the Company shall maintain directors’ and officers’ liability
insurance that is applicable to Executive and shall indemnify Executive and hold
Executive harmless from and against any claim, loss or cause of action arising
from or out of Executive’s performance prior to or after the Commencement Date
(and within the scope of his employment) as an officer, director or employee of
the Company or any of its subsidiaries or other affiliates or predecessors or in
any other capacity, including any fiduciary capacity, in which Executive serves
at the Company’s request, in each case to the maximum extent permitted by
applicable corporate law and, to the extent more favorable, to the maximum
extent permitted under the Company’s Certificate of Incorporation and By-Laws. 
On the Commencement Date, the Company shall execute and deliver to Executive an
Indemnification Agreement, in the form adopted by the Board, pursuant to which
the Company agrees to indemnify Executive and advance defense costs and
expenses. The rights under this Section 19 shall in all cases be on terms no
less favorable to Executive than to other senior executives of the Company and
shall survive the termination of employment until the expiration of the
applicable statute of limitations.

 

14

--------------------------------------------------------------------------------


 

20.                               Executive Acknowledgement.  Executive hereby
acknowledges that Executive has read and understands the provisions of this
Agreement, that Executive has been given the opportunity for Executive’s legal
counsel to review this Agreement, that the provisions of this Agreement are
reasonable and that Executive has received a copy of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.

 

ROCKWELL MEDICAL, INC.

 

By: 

/s/ Benjamin Wolin

 

/s/ Stuart Paul

Name:

Benjamin Wolin

 

Stuart Paul

Title: 

Chairman of the Board

 

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a)                                 “Beneficiary” means any individual, trust or
other entity named by Executive to receive the payments and benefits payable
hereunder in the event of the death of Executive.  Executive may designate a
Beneficiary to receive such payments and benefits by completing a form provided
by the Company and delivering it to the General Counsel or Secretary of the
Company.  Executive may change his designated Beneficiary at any time (without
the consent of any prior Beneficiary) by completing and delivering to the
Company a new beneficiary designation form.  If a Beneficiary has not been
designated by Executive, or if no designated Beneficiary survives Executive,
then the payment and benefits provided under this Agreement, if any, will be
paid to Executive’s estate, which shall be deemed to be Executive’s Beneficiary.

 

(b)                                 “Cause” means:  (i) Executive’s material
breach of this Agreement or any other material policy of the Company, in each
instance only after a written demand to cure such breach is delivered to
Executive by the Board (or a committee thereof) setting forth in reasonable
detail the circumstances of such breach and Executive fails to cure such breach
(if it can be cured) within the thirty (30) day period following his receipt of
such written demand from the Board (or a committee thereof); (ii) Executive’s
continued willful neglect of Executive’s duties with the Company or willful
failure to comply with an express lawful written directive of the Board relating
to Executive’s duties (other than as a result of Executive’s incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to Executive by the Board (or a committee thereof) which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties or failed to comply with a Board directive and
Executive fails to comply with such written demand within the thirty (30) day
period following its receipt; (iii) any material act of dishonesty, or any act
of misappropriation, embezzlement, fraud or similar conduct involving the
Company or any of its affiliates; (iv) the conviction of or the plea of nolo
contendere or the equivalent by Executive of a felony or other crime involving
moral turpitude; or (v) Executive’s engagement in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.  No
act or failure to act by Executive shall be considered “willful” unless it is
done or omitted to be done by Executive in bad faith and without reasonable
belief that he was acting in the best interests of the Company.

 

(c)                                  “Change of Control” means the occurrence of
any one of the following events:

 

(i)                                     any “person” (as defined in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)),
other than the Company, any trustee or other fiduciary holding securities under
an employee benefit plan of the Company, an underwriter temporarily holding
securities pursuant to an offering of such securities or any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, directly or
indirectly (x) acquires “beneficial ownership” (as defined in Rule 13d-3 under
the Exchange Act) of securities representing more than 50% of the combined
voting power of the Company’s then outstanding securities or; (y) acquires
within a 12 consecutive month period “beneficial ownership” (as

 

A-1

--------------------------------------------------------------------------------


 

defined in Rule 13d-3 under the Exchange Act) of securities representing 35% of
the combined voting power of the Company’s then outstanding securities;

 

(ii)                                  persons who comprise a majority of the
Board are replaced during any 12 consecutive month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of such appointment or election;

 

(iii)                               the consummation of a reorganization,
merger, statutory share exchange, consolidation or similar corporate transaction
(each, a “Business Combination”) other than a Business Combination in which all
or substantially all of the individuals and entities who were the beneficial
owners of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or

 

(iv)                              any “person” (as defined in Sections 13(d) and
14(d) of the Exchange Act) acquires all or substantially all of the assets of
the Company within any 12 consecutive month period.

 

Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(v), a change in the effective control of the Company
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change
in ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).

 

(d)                                 “Change of Control Date” means any date
after the date hereof on which a Change of Control occurs; provided, however,
that if a Change of Control occurs and if Executive’s employment with the
Company is terminated or an event constituting Good Reason (as defined below)
occurs prior to the Change of Control, and if it is reasonably demonstrated by
Executive that such termination or event (i) was at the request of a third party
who has taken steps reasonably calculated to effect the Change of Control, or
(ii) otherwise arose in connection with or in anticipation of the Change of
Control then, for all purposes of this Agreement, the Change of Control Date
shall mean the date immediately prior to the date of such termination or event.

 

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.

 

(f)                                   “Date of Termination” means the date
specified in a Notice of Termination pursuant to Section 8 hereof, or
Executive’s last date as an active employee of the Company before a termination
of employment due to death, Disability or other reason, as the case may be.

 

A-2

--------------------------------------------------------------------------------


 

(g)                                  “Disability” means a mental or physical
condition that renders Executive substantially incapable of performing his
duties and obligations under this Agreement, after taking into account
provisions for reasonable accommodation, as determined by a medical doctor (such
doctor to be mutually determined in good faith by the parties) for three or more
consecutive months or for a total of six months during any 12 consecutive
months; provided, that during such period the Company shall give Executive at
least 30 days’ written notice that it considers the time period for disability
to be running.

 

(h)                                 “Effective Period” means the period
beginning on the Change of Control Date and ending 18 months after the date of
the related Change of Control.

 

(i)                                     “Good Reason” means, unless Executive
has consented in writing thereto, the occurrence of any of the following:
(i) the assignment to Executive of any duties materially inconsistent with
Executive’s position under this Agreement, including any change in title or
material change in status, authority, duties or responsibilities, or other
action which results in a material diminution in Executive’s duties or
responsibilities; (ii) a reduction in Executive’s Base Salary by the Company of
more than 5%, unless such reduction is made proportionately in connection with
broader salary reductions among all of the Company’s executive officers;
(iii) the relocation of Executive’s principal place of employment by more than
30 miles; (iv) the failure of the Company to obtain the assumption of the
Company’s obligation to perform this Agreement by any successor to all or
substantially all of the assets of the Company within 15 days after a Business
Combination or a sale or other disposition of all or substantially all of the
assets of the Company; or (v) any other action or inaction that constitutes a
material breach of this Agreement by the Company.

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B
EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
NON-INTERFERENCE AND NON-COMPETITION AGREEMENT

 

The following is an agreement (“Agreement”) is made as of July 31, 2018 between
Rockwell Medical, Inc., a Michigan corporation (the “Company”), and any
successor in interest, and me, Stuart Paul, and this Agreement is a material
part of the consideration for my Employment Agreement with the Company:

 

1.                                      Job Title and Responsibility.  I
understand that my job title with the Company will be Chief Executive Officer. 
My job duties and responsibilities will be those set forth in my Employment
Agreement with the Company.

 

2.                                      Consideration.  I understand that the
consideration to me for entering into this Agreement is my Employment Agreement
with the Company, and I agree that this consideration is fully adequate to
support this Agreement.

 

3.                                      Proprietary Information.  I acknowledge
that the Company is engaged in a continuous program of research, development and
production.  I also acknowledge that the Company possesses or has rights to
secret, private, confidential information and processes (including processes and
information developed by me during my employment by the Company) which are
valuable, special and unique assets of the Company and which have commercial
value in the Company’s business (“Proprietary Information”).  Proprietary
Information includes, but is not limited to, information and details regarding
the Company’s business, trade or business secrets, inventions, intellectual
property, systems, policies, records, reports, manuals, documentation, models,
data and data bases, products, processes, operating systems, manufacturing
techniques, research and development techniques and processes, devices, methods,
formulas, compositions, compounds, projects, developments, plans, research,
financial data, personnel data, internal business information, strategic and
staffing plans and practices, business, marketing, promotional or sales plans,
practices or programs, training practices and programs, costs, rates and pricing
structures and business methods, computer programs and software, customer and
supplier identities, information and lists, confidential information regarding
customers and suppliers, and contacts at or knowledge of Company suppliers and
customers or of prospective or potential customers and suppliers of the Company.

 

4.                                      Obligation of Confidentiality.  I
understand and agree that my employment creates a relationship of confidence and
trust between the Company and me with respect to (i) all Proprietary
Information, and (ii) the confidential information of others with which the
Company has a business relationship.  At all times, both during my employment by
the Company and after the termination of my employment (whether voluntary or
involuntary), I will keep in confidence and trust all such information, and I
will not use, reveal, communicate, or disclose any such Proprietary Information
or confidential information to anyone or any entity, without the written consent
of the Company, unless I am ordered to make disclosure by a court of competent
jurisdiction. Notwithstanding the foregoing, if I make a confidential disclosure
of a trade secret or other Proprietary Information to a government official or
an attorney for the sole purpose of reporting a suspected violation of law, or
in a court filing under seal, I shall not be held liable under this Agreement or
under any federal or state trade secret law for such a disclosure.

 

B-1

--------------------------------------------------------------------------------


 

5.                                      Ownership, Disclosure and Assignment of
Proprietary Information and Inventions.  In addition, I hereby agree as follows:

 

(a)                                 Ownership and Assignment.  All Proprietary
Information is, and shall be, the sole and exclusive property of the Company and
its successors and assigns, and the Company and its successors and assigns shall
be the sole and exclusive owner of all Proprietary Information, including, but
not limited to, trade secrets, inventions, patents, trademarks, copyrights, and
all other rights in connection with such Proprietary Information.  I agree that
I have no rights in Proprietary Information.  I hereby assign, and shall assign,
to the Company and its successors and assigns any and all rights, title and
interest I may have or acquire in Proprietary Information.  Any copyrightable
work prepared in whole or in part by me in the course of my employment shall be
deemed “a work made for hire” under applicable copyright laws, and the Company
and its successors and assigns shall own all of the rights in any copyright.

 

(b)                                 Return of Materials and Property.  All
documents, records, apparatus, equipment, databases, data and information,
whether stored in physical form or by electronic means, and all electronic,
computer, intellectual, and physical property (“Materials and Property”),
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with employment, shall be and
remain the sole and exclusive property of the Company.  I shall return to the
Company all Materials and Property as and when requested by the Company.  Even
if the Company does not so request, I shall return all Materials and Property
upon termination of employment by me or by the Company for any reason, and I
will not take with me any Materials and Property, or any reproduction thereof,
upon such termination.

 

(c)                                  Notification.  During the term of my
employment and for one (1) year thereafter, I will promptly disclose to the
Company, or any persons designated by it, all improvements, inventions,
intellectual property, works of authorship, formulas, ideas, processes,
techniques, discoveries, developments, designs, devices, innovations, know-how
and data, and creative works in which copyright and/or unregistered design
rights will subsist in various media (collectively, “Inventions”), whether or
not such Inventions are patentable, which I make or conceive, contribute to,
reduce to practice, or learn, either alone or jointly with others, during the
term of my employment.

 

(d)                                 Ownership of Inventions.  I agree and
acknowledge that all Inventions which I make, conceive, develop, or reduce to
practice (in whole or in part, either alone or jointly with others) at any time
during my employment by the Company, and (i) which were created using the
equipment, supplies, facilities or trade secret information of the Company; or
(ii) which were developed during the hours for which I was compensated by the
Company; or (iii) which relate, at the time of conception, creation, development
or reduction to practice, to the business of the Company or to its actual or
demonstrably anticipated research and development; or (iv) which result from any
work performed by me for the Company, shall be the sole and exclusive property
of the Company and its successors and assigns (and to the fullest extent
permitted by law shall be deemed works made for hire), and the Company and its
successors and assigns shall be the sole and exclusive owner of all Inventions,
patents, copyrights and all other rights in connection therewith.  I hereby
assign to the Company any and all rights I may have or acquire

 

B-2

--------------------------------------------------------------------------------


 

in such Inventions.  I agree that any such Invention required to be disclosed
under paragraph (c), above, within one (1) year after the termination of my
employment shall be presumed to have been conceived or made during my employment
with the Company and will be assigned to the Company unless and until I prove
and establish to the contrary.

 

(e)                                  Assistance and Cooperation.  With respect
to Inventions described in paragraph (d), above, I will assist the Company in
every proper way (but at the Company’s expense) to obtain, and from time to time
enforce, patents, copyrights or other rights on these Inventions in any and all
countries, and will execute all documents reasonably necessary or appropriate
for this purpose.  This obligation shall survive the termination of my
employment.  In the event that the Company is unable for any reason whatsoever
to secure my signature to any document reasonably necessary or appropriate for
any of the foregoing purposes (including renewals, extensions, continuations,
divisions or continuations in part), I hereby irrevocably designate and appoint
the Company, and its duly authorized officers and agents, as my agents and
attorneys-in-fact to act for and in my behalf and instead of me, but only for
the purpose of executing and filing any such document and doing all other
lawfully permitted acts to accomplish the foregoing purposes with the same legal
force and effect as if executed by me.

 

(f)                                   Exempt Inventions.  I understand that this
Agreement does not require assignment of an Invention for which no equipment,
supplies, facilities, resources, or trade secret information of the Company was
used and which was developed entirely by me on my own time, unless the invention
relates (i) directly to the business of the Company or (ii) to the Company’s
actual or demonstrably anticipated research or development.  However, I will
disclose to the Company any Inventions I claim are exempt, as required by
paragraph (c) above, in order to permit the Company to determine such issues as
may arise.  Such disclosure shall be received in confidence by the Company.

 

6.                                      Prior Inventions.  As a matter of record
I attach hereto as Exhibit A a complete list of all inventions or improvements
relevant to the subject matter of my employment by the Company which have been
made or conceived or first reduced to practice by me, alone or jointly with
others, prior to my employment with the Company, that I desire to remove from
the operation of this Agreement, and I covenant that such list is complete.  If
no such list is attached to this Agreement, I represent that I have no such
inventions and improvements at the time of my signing this Agreement.

 

7.                                      Other Business Activities.  So that the
Company may be aware of the extent of any other demands upon my time and
attention, I will disclose to the Company (such disclosure to be held in
confidence by the Company) the nature and scope of any other business activity
in which I am or become engaged during the term of my employment.  During the
term of my employment, I will not engage in any business activity or employment
which is in competition with, or is related to, the Company’s business or its
actual or demonstrably anticipated research and development, or that will affect
in any manner my ability to perform fully all of my duties and responsibilities
for the Company.

 

B-3

--------------------------------------------------------------------------------


 

8.                                      Non-Interference and Non-Solicitation of
Employees, Customers and Others.

 

(a)                                 During my employment with the Company and
for twelve (12) months after the termination of my employment (whether the
termination is by me or the Company, the “Restricted Period”), I will not, and
will not attempt to directly or indirectly do any one or more of the following: 
solicit, encourage, induce or endeavor to entice away from the Company, or
otherwise interfere with the relationship of the Company with, any person who is
employed or engaged by the Company as an employee, consultant or independent
contractor or who was so employed or engaged at any time during the six
(6) months preceding the date of termination; provided, that nothing herein
shall prevent me from engaging in discussions regarding employment, or
employing, any such employee, consultant or independent contractor (i) if such
person shall voluntarily initiate such discussions without any such
solicitation, encouragement, enticement or inducement prior thereto on my part
or (ii) if such discussions shall be held as a result of, or any employment
shall be the result of, the response by any such person to a written employment
advertisement placed in a publication of general circulation, general
solicitation conducted by executive search firms, employment agencies or other
general employment services, not directed specifically at any such employee,
consultant or independent contractor.

 

(b)                                 During the Restricted Period, I will not,
and will not attempt to, directly or indirectly, solicit, divert, disrupt,
interfere with or take away any Company customer, supplier, agent, vendor,
distributor, representative, or other contracting party with the Company that
had such a relationship with the Company during my employment with the Company
to a business that is a Competitor of the Company.  For purposes of this
Agreement, the term “Competitor” shall include any company or other entity
engaged in developing or commercializing any one or more of the following: 
(i) drug products, drug therapies and concentrates/dialysates that target
end-stage renal disease and chronic kidney disease resulting in the treatment of
iron deficiency, secondary hyperparathyroidism and hemodialysis or (ii) any
product or process developed and commercialized, or under development in whole
or in part, by the Company during my employment (collectively, the “Business”);
provided, however, and for the avoidance of doubt, I may, as an employee,
employer, consultant, agent, principal, partner, stockholder, corporate officer,
director, or in any other individual or representative capacity, be engaged with
an entity in which a division of such entity is engaged in the Business so long
as I perform no services for such division.

 

(c)                                  During the Restricted Period, I will not,
and will not attempt to, directly or indirectly induce any customer, supplier,
agent, vendor, distributor, representative, or other contracting party with the
Company that had such a relationship with the Company during my employment with
the Company, to reduce its patronage of the Company or to terminate any written
or oral agreement or understanding, or any other business relationship with the
Company.

 

9.                                      Non-Competition During and After
Employment.  During the Restricted Period, I will not directly or indirectly,
without the prior written consent of the Company, maintain a relationship with a
Competitor including as an employee, employer, consultant, agent, lender,
investor, principal, partner, stockholder, corporate officer, director, or in
any other individual or representative capacity.  I understand and agree that
the restrictions in this paragraph are necessary and reasonable to protect the
legitimate business interests of the Company.

 

B-4

--------------------------------------------------------------------------------


 

10.                               Obligations to Former Employers.  I represent
that my execution of this Agreement, my employment with the Company, and my
performance of my duties and proposed duties to the Company will not violate any
obligations or agreements I have, or may have, with any former employer or any
other third party, including any obligations and agreements requiring me not to
compete or to keep confidential any proprietary or confidential information.  I
have not entered into, and I will not enter into, any agreement which conflicts
with this Agreement or that would, if performed by me, cause me to breach this
Agreement.  I further represent that I have no knowledge of any pending or
threatened litigation to which the Company may become a party by virtue of my
association with the Company.  I further agree to immediately inform the Company
of any such pending or threatened litigation should it come to my attention
during the course of my employment.  I also represent that I have provided to
the Company for its inspection before I signed this Agreement all
confidentiality, non-compete, non-solicitation, and all other employment-related
agreements and obligations to which I am party to which I am bound.

 

11.                               Confidential Information of, and Agreements
with, Former Employers.  In the course of performing my duties to the Company, I
will not utilize any trade secrets, proprietary or confidential information of
or regarding any former employer or business affiliate, nor violate any written
or oral, express or implied agreement with any former employer or other third
party.

 

12.                               United States Government Obligations.  I
acknowledge that the Company from time to time may have agreements with other
persons or with the United States Government, or agencies thereof, which impose
obligations or restrictions on the Company regarding inventions made during the
course of work under such agreements or regarding the confidential nature of
such work.  I agree to be bound by all such obligations and restrictions which
are made known to me and to take all action necessary to discharge the
obligations of the Company under such agreements.

 

13.                               Remedies.  I acknowledge that my failure to
comply with, or my breach of, any of the terms and conditions of this Agreement
shall irreparably harm the Company, and that money damages would not adequately
compensate the Company for this harm.  Accordingly, I acknowledge that in the
event of a threatened or actual breach by me of any provision of this Agreement,
in addition to any other remedies the Company may have at law, the Company shall
be entitled to seek equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy then available, without requiring the Company to post any
bond.  I agree that nothing herein contained shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such threatened
or actual breach, including money damages, and I agree that the Company shall be
entitled to recover from me any attorney’s fees it incurs in enforcing the terms
of this Agreement.

 

14.                               Not an Employment Agreement.  I acknowledge
and agree that this Agreement is not a contract of employment for any specific
period of time.

 

B-5

--------------------------------------------------------------------------------


 

15.                               Miscellaneous.

 

(a)                                 Reformation and Severability.  If any
provision of this Agreement is held to be invalid or unenforceable under
applicable law, such provision shall be reformed and/or construed, if possible,
to be enforceable under applicable law; otherwise, such provision shall be
excluded from this Agreement and the balance of the Agreement shall remain fully
enforceable and valid in accordance with its terms.

 

(b)                                 No Waiver.  No delay or omission by the
Company in exercising any right hereunder will operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
is effective only in that instance and will not be construed as a bar to or
waiver of any right on any other occasion.

 

(c)                                  Reassignment.  I expressly consent to be
bound by the provisions of this Agreement for the benefit of the Company or any
subsidiary or affiliate thereof to whose employment I may be transferred,
without the necessity that this Agreement be reassigned at the time of such
transfer.

 

(d)                                 Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
(but not the law or principles of conflict of laws).  The parties submit to the
exclusive jurisdiction of the state or federal courts of Delaware for all
disputes arising out of or relating to this Agreement, and hereby waive, and
agree not to assert, in any action, suit, or proceeding between the parties
arising out of or relating to this Agreement that the action, suit, or
proceeding may not be brought or is not maintainable in such courts, that this
Agreement may not be enforced by such courts, that the action, suit, or
proceeding is brought in an inconvenient forum, that the venue of the action,
suit, or proceeding is improper, or that the action, suit, or proceeding, if
brought in Delaware state court, may be removed to federal courts.

 

(e)                                  Effective Date.  This Agreement shall be
effective as of the date of my Employment Agreement with the Company, shall be
binding upon me, my heirs, executors, assigns and administrators, and shall
inure to the benefit of the Company and its successors and assigns.

 

(f)                                   Entire Agreement.  This Agreement,
together with my Employment Agreement with the Company, contains the entire
agreement of the parties relating to the subject matter herein, and may not be
waived, changed, extended or discharged except by an agreement in writing signed
by both parties.

 

B-6

--------------------------------------------------------------------------------


 

(g)                                  Acknowledgement.  I acknowledge and agree
that I have fully read and that I understand all of the terms and provisions of
this Agreement, that I have had the opportunity to consult with an attorney and
to discuss this Agreement with an attorney, that I have had any questions
regarding the effect of this Agreement or the meaning of its terms answered to
my satisfaction, and, intending to be legally bound hereby, I freely and
voluntarily sign this Agreement.

 

 

 

Rockwell Medical, Inc.

 

 

 

 

 

 

 

 

By: 

/s/ Benjamin Wolin

Signature: 

/s/ Stuart Paul

 

Name:

Benjamin Wolin

 

Name:  Stuart Paul

 

Title:

Chairman of the Board

 

B-7

--------------------------------------------------------------------------------


 

EXHIBIT A
to
EMPLOYEE CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
NON-INTERFERENCE AND NON-COMPETITION AGREEMENT

 

1.                                      The following is a complete list of all
inventions or improvements (“Intellectual Property”) relevant to my employment
by Rockwell Medical, Inc.  (the “Company”) that have been made or conceived or
first reduced to practice by me, alone or jointly with others, prior to my
employment by the Company that I desire to remove from the operation of the
Employee Confidentiality, Assignment of Inventions, Non-Interference and
Non-Competition Agreement between me and the Company (the “Employee Agreement”).

 

o                                    No Intellectual Property.

 

o                                    Any and all Intellectual Property
regarding:

 

o                                    Additional sheets attached.

 

2.                                      I propose to bring to my employment the
following materials and documents of a former employer or materials and
documents created by me and/or others during any previous employment
(“Materials”):

 

o                                    No Materials.

 

o                                    Materials:

 

o                                    Additional sheets attached.

 

3.                                      I acknowledge and agree that the
Materials set forth above are being provided by me in accordance with the
representations set forth in Section 6 of the Employee Agreement between me and
the Company.

 

Signature:

 

 

 

Name:

Stuart Paul

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT C
SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (the “Agreement”) is made between Rockwell
Medical, Inc., a Michigan corporation (the “Company”), and Stuart Paul
(“Executive”, and together with the Company, the “Parties,” and each a
“Party”).  Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Employment Agreement, dated as of July 31, 2018, by and
between the Company and Executive (the “Employment Agreement”).

 

1.                                      Executive’s employment ended, effective
[           , 20  ] (the “Separation Date”).  Effective as of the Separation
Date, Executive automatically resigned from any appointed or elected positions
with any Released Party (as defined below), and Executive will cooperate with
the Company to effectuate such resignations.  The Company has provided Executive
his accrued base salary through the Separation Date, and Executive is not owed
any additional amount from any Released Party except as set forth herein.

 

2.                                      Provided this Agreement has become
effective, that Executive’s representations set forth herein are accurate, and
that Executive continues to abide by his obligations to the Company, the Company
will provide Executive with the severance amounts and benefits set forth in
Section 7(b)(i)-(iv) of the Employment Agreement (collectively, the “Severance
Benefits”) in accordance with the terms of the Employment Agreement.

 

3.                                      Executive, on behalf of himself, his
heirs, successors, assigns, and any individual or entity that could assert a
claim through him or on his behalf, fully and forever releases, acquits and
discharges the “Released Parties” (defined as the Company, all of its past and
present affiliates, parent companies, subsidiaries, investors, predecessors,
successors, assigns, and related companies and entities, and all of their past
and present shareholders, members, managers, partners, directors, officers,
supervisors, trustees, employees, attorneys, persons and agents and all other
persons and entities acting in connection with any of them) from and for all
manner of claims, allegations, suits, charges, administrative actions,
litigation and/or causes of action of any type, based upon any fact or set of
facts, known or unknown, existing from the beginning of time through the date
this Agreement is signed by him (the “Released Claim(s)”).  Without limitation
and for illustration purposes only, the Released Claims include claims for or
relating to:  monetary damages and relief and/or recovery of every type;
wrongful discharge; breach of express or implied contract, including regarding
the Employment Agreement; any severance policy or plan; any incentive equity
plan, policy or agreement; attorneys’ fees and costs; retaliation,
discrimination and/or harassment related to any protected characteristic or
activity; Title VII of the Civil Rights Act, the Age Discrimination in
Employment (“ADEA”), the Older Workers Benefit Protection Act, the Americans
with Disabilities Act, and the Employee Retirement Income Security Act; and all
other federal, state, common or local statutes, ordinances and laws. 
Notwithstanding the foregoing, Executive is not prohibited from making or
asserting: (i) Executive’s rights under this Agreement and any claims arising
from the breach of this Agreement by the Company, including any claim for breach
of Company’s obligation to make the payments described in Section 2 above; and
(ii) Executive’s rights, if any, to indemnity pursuant to the Company’s
articles, bylaws, or any indemnification agreement between the Company and
Executive and/or to the protections of any director’ and officers’ liability
policies of the Company.

 

C-1

--------------------------------------------------------------------------------


 

4.                                      The Parties intend that the general
release by Executive will be construed as broadly as possible.  Executive agrees
not to commence or pursue any legal action regarding any Released Claims,
provided that this Agreement does not limit his right, where applicable, to file
or participate in an investigative proceeding of any federal, state or local
governmental agency.  To the extent permitted by law, Executive agrees that if
such an administrative claim is made, he shall not be entitled to recovery of
individual monetary relief or other individual remedies, provided that nothing
in this Agreement limits his right to participate in the Securities and Exchange
Commission’s (“SEC”) whistleblower program and receive a whistleblower’s award
thereunder.  The Parties further acknowledge that the Company and its affiliates
are not releasing any claims against Executive or any other individual, and all
rights as to such claims are reserved.

 

5.                                      Executive represents and warrants that:
(a) he has returned all Company property, information and files in his
possession, without retaining copies of same; (b) he has complied with the
Employee Confidentiality, Assignment of Inventions, Non-Interference and
Non-Competition Agreement between Executive and the Company dated as of July   ,
2018 (the “Restrictive Covenant Agreement”); and (c) he has not assigned any
Released Claims.

 

6.                                      Executive will cooperate with the
Company in providing information with respect to all reports required to be
filed by the Company with the SEC as they relate to required information with
respect to him.  Executive acknowledges and agrees that the Company may be
required to file a copy of this Agreement with the SEC.

 

7.                                      Executive acknowledges that he remains
bound by, and will strictly comply with, his post-employment obligations to the
Company, including but not limited to those set forth in the Employment
Agreement and the Restrictive Covenant Agreement.

 

8.                                      Executive acknowledges and agrees that,
pursuant to the requirements of Section 954 of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (“Section 954”), certain payments received by
Executive may be subject to “clawback” in the event the Company is required to
prepare an accounting restatement of its applicable financial statements due to
the Company’s material noncompliance with applicable financial reporting
requirements.  Executive agrees to promptly return to the Company the amount of
any compensation paid to him that is required to be forfeited in accordance with
Section 954.

 

9.                                      Executive acknowledges that the
Company’s promises set forth throughout this Agreement would not be provided
unless Executive executed this Agreement and are each separate and adequate
consideration for this Agreement, including Executive’s release of claims.

 

10.                               To the fullest extent permitted by law, and
except as to statements made in legal, administrative or arbitral proceedings in
disputes between Executive and the Company and truthful testimony, Executive
agrees that he will not defame, disparage or otherwise speak of the Released
Parties and/or their products or services in a false or misleading manner,
including but not limited to through any media, social media, Facebook, Twitter
or similar mechanism.

 

11.                               To the fullest extent permitted by law and at
the sole expense of the Company, Executive agrees to reasonably cooperate with
the Released Parties in any internal investigation,

 

C-2

--------------------------------------------------------------------------------


 

any administrative, regulatory or judicial proceeding or any dispute with a
third party.  Executive’s cooperation may include being available to the Company
upon reasonable notice and subject to Executive’s personal and professional
commitments, for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, and turning over to the Company all relevant documents
which are or may come into Executive’s possession.  If Executive is served with
a subpoena or is required by court order or otherwise to testify or produce
documents in any type of proceeding involving any Released Party, he must advise
the Company within 10 days of same and reasonably cooperate with the Company in
objecting to such request and/or seeking confidentiality protections.

 

12.                               This Agreement does not constitute an
admission by the Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and the Company specifically denies any such wrongdoing or violation.

 

13.                               In addition to any other legal and/or
equitable remedies, if Executive materially breaches this Agreement, the
Employment Agreement, the Restrictive Covenant Agreement, or any other
contractual or legal obligation Executive owes to the Company, then the Company
may cease paying and/or providing the Severance Benefits and Executive will be
required to repay and/or forfeit any Severance Benefits received through the
date of such breach or discovery of the inaccuracy of his representations,
provided that Executive may retain $1,000 of such payments.  The exercise of
such remedies will not affect the validity of the release and other obligations
of Executive as set forth in this Agreement or otherwise, nor will it limit the
other legal and/or equitable remedies otherwise available to any Released Party.

 

14.                               This Agreement and the rights and obligations
of the parties hereunder will be governed by, and construed and enforced in
accordance with, the laws of the state of Delaware, excluding any such laws that
direct the application of the laws of any other jurisdiction.  The Released
Parties are intended third party beneficiaries of Executive’s obligations under
this Agreement.  In any action in which a Released Party prevails (in whole or
in part) in enforcing this Agreement, in addition to available legal and
equitable damages, it will be entitled to recover from Executive its reasonable
attorneys’ fees and costs associated with such action.

 

15.                               This Agreement will be enforceable to the
fullest extent permitted by law.  If any provision is held to be unenforceable,
then such provision will be construed or revised in a manner so as to permit its
enforceability to the fullest extent permitted by applicable law.  If such
provision cannot be reformed in that manner, such provision will be deemed to be
severed from this Agreement, but every other provision of this Agreement will
remain in full force and effect.

 

16.                               This Agreement may not be amended, modified,
waived or terminated except in a writing signed by Executive and the Company’s
signatory to this Agreement or his successor.  Further, the waiver by a party of
a breach of any provision of this Agreement by the other will not operate or be
construed as a waiver of any subsequent breach of the same or other provision of
this Agreement.

 

C-3

--------------------------------------------------------------------------------


 

17.                               Except as otherwise provided herein, this
Agreement will be binding upon and inure to the benefit of the parties’
respective successors, permitted assigns and transferees, personal
representatives, heirs and estates, as the case may be; provided, however, that
Executive’s rights and obligations under this Agreement may not be assigned
without the prior written consent of the Company.

 

18.                               Executive has had 21 calendar days to review
and sign this Agreement and is advised to consult with an attorney of his choice
before signing this Agreement, which includes a release of potential claims
under the ADEA.  Executive understands that he may use as much of this 21-day
period as he wishes prior to signing.  Changes to the Agreement, whether
material or immaterial, will not restart the review period.  Executive may
expressly and voluntarily waive any part or all of the 21-day review period by
signing and returning this Agreement prior to the expiration of the review
period.  Executive has the right to revoke his release of any and all ADEA
claims by informing the Company of such revocation within seven calendar days
following his execution of this Agreement (the “Revocation Period”); for the
avoidance of doubt, no claims other than those arising under ADEA may be revoked
during the Revocation Period.  Any such revocation must be in writing and
delivered to the Company in care of its signatory to this Agreement or his
successor.  This Agreement will become effective upon execution by Executive
with respect to all claims other than those arising under ADEA, and will only
become effective with respect to the release of ADEA claims if the Revocation
Period has expired without any revocation having been delivered in writing to
the Company within the Revocation Period.  In the event that Executive revokes
this Agreement with respect to ADEA claims, the Company shall make a single
payment of $1,000, at which point Executive will be entitled to no further
payments or severance benefits hereunder or under the Employment Agreement. Upon
the expiration of the Revocation Period without the revocation of the ADEA
claims, this Agreement shall be deemed to have become “final, binding and
irrevocable,” as set forth in Section 7(b) of the Employment Agreement.

 

19.                               This Agreement reflects the entire agreement
of the parties relative to the subject matter hereof, and supersedes all prior,
contemporaneous, oral or written understandings, agreements, statements,
representations or promises regarding the subject matter hereof, provided that
this Agreement does not supersede or modify the Employment Agreement, the
Restrictive Covenant Agreement and those agreements pertaining to Executive’s
equity holdings.

 

20.                               This Agreement may be signed in counterparts,
and when this Agreement has been signed by all parties, each counterpart shall
constitute an original, notwithstanding that fewer than all of the parties’
signatures appear on any one counterpart.  An electronic signature transmitted
by facsimile or other electronic means shall be deemed to be an original.

 

[Signature Page Follows]

 

C-4

--------------------------------------------------------------------------------


 

The parties hereto confirm their agreement by the signatures shown below.

 

Rockwell Medical, Inc.

 

Stuart Paul

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

Date:

 

 

--------------------------------------------------------------------------------